Order entered May 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01726-CR

                              CHARLES RAY JAMES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F12-60716-H

                                            ORDER
       The Court GRANTS appellant’s May 13, 2013 motion to supplement the record. We

ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this

order, a supplemental record containing a copy of the Criminal Court Fee Docket sheet for this

case. We further ORDER that the supplemental record include a document that explains any

and all abbreviations used to designate the fees itemized on the Criminal Court Fee Docket sheet.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE